DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Claim 1 is amended.
Claims 2-5 and 9-16 are canceled.
Claims 1, 6-8 and 17 are examined on the merits.
ALLOWABLE CLAIMS 
Claims 1, 6-8 and 17 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kayerod et al. (US 2001/0001443), Lin et al. (US 9,550,005) and  Golden (US 5,226,530) fail to teach, suggest or render obvious the step of sterilizing catheter after sealing the package, wherein the viscosity of gel in the package decreases after submitting to the electro-magnetic radiation in the claimed range.

Lin et al. (US 9,550,005) remedies this deficiency. However, Kayerod in combination of Lin do not teach the sterilizing step provided after the sealing of the package.
Similar step limitation is taught by Golden, but without any relation to the electro-magnetic radiation process.
However, none of cited prior art teach or suggest the step of sterilizing catheter after sealing the package, wherein the viscosity of gel in the package decreases after submitting to the electro-magnetic radiation in the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781